        Case 1:19-cr-00158-DCN Document 284 Filed 01/13/21 Page 1 of 1




CRIMINAL PROCEEDINGS – Video Change of Plea

UNITED STATES DISTRICT COURT FOR THE DISTRICT OF IDAHO

Judge: Candy W. Dale                                        Date: January 13, 2021
Courtroom Deputy/ESR: Sunny Trumbull                        Time: 10:25 – 11:22 a.m.


              UNITED STATES OF AMERICA vs. HARLAN HALE
                         Case No. 1:19-CR-158-DCN

Counsel for the United States: AUSA Joshua Hurwit and Frank Zebari
Counsel for the Defendant: Randall Barnum, CJA counsel

Defendant consented to video.
Defendant placed under oath.
(X) Waiver of Right to District Judge executed.
Defendant found competent to enter a knowing and voluntary plea.
Defendant is satisfied with representation of counsel.
Government stated for the record the elements and evidence of the charge(s).
Defendant advised of the sentencing guidelines and maximum penalties.
Defendant’s Constitutional Rights explained.
Defendant agrees with the elements of the charge(s) as stated by the Government.
Defendant and counsel advised the change of plea is voluntary, all potential defenses have been
discussed and Defendant fully understand the rights which are being waived.
Defendant entered a plea of guilty to Counts 1 and 2 of the Indictment.
Plea accepted by the Court.

Sentencing set before Judge David C. Nye: March 31, 2021 at 9:00 a.m. in Boise
Court ordered a presentence investigation report.
       Original Report to Counsel: February 17, 2021
       Notification of Objections: March 3, 2021
       Final Report Due: March 17, 2021

(X) Report and Recommendation shall be entered.

Defendant’s custody status remains as previously ordered.

Any motions for departure, sentencing memorandums or letters in support must be filed 7 days
prior to the sentencing hearing. Sentencing hearing is scheduled for 1 hour.
